DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-13, 15, 18-19, 23, 25-29, 31 and 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not explicitly teach the vapor compression system of claim 1, comprising “in response to the feedback from the sensor indicating that a value of the parameter of the supply air stream is below a target value, the controller is configured to control the motor to deactivate the fan or to decrease the speed of the fan to effectuate an increase in the value of the parameter of the supply air stream: or in response to the feedback from the sensor indicating that the value of the parameter of the supply air stream is above the target value, the controller is configured to control the motor to activate the fan or to increase the speed of the fan to effectuate a decrease in the value of the parameter of the supply air stream: or both.”; the vapor compression system of claim 11, “wherein, in response to the feedback from the sensor indicating that a value of the parameter of the supply air flow deviates from a target value, the controller is configured to adjust the speed of the fan to effectuate an increase or decrease in the value of the parameter of the supply air flow ”; the vapor compression system of claim 18 comprising “wherein, in response to the feedback from the sensor indicating that a value of a parameter of the first fluid flow is below a target value, the controller is configured to control a first motor of the first fan to deactivate the 

The closest prior art of record is discussed below.

Voorhis et al. (US 2010/0107668) teaches a vapor compression system (Fig. 1), comprising:
a reheat coil (Fig. 1, 24) configured to heat a supply air stream (Fig. 1, 62) with a refrigerant (refrigerant within the vapor compression system of Fig. 1); 

a controller (Fig. 1, 38) configured to adjust a speed of the fan (from off to on; see paragraph 0017, ; paragraph 0018, “For the illustrated embodiment…signal 30 controls the condenser fan capacity; and signals 32, 34 and 36 control the operation of valves 52, 54 and 56 respectively.”) based on feedback (Fig. 1, 40) from a sensor (Fig. 1, 46) to control an amount of the refrigerant (Fig. 1, 54) flowing through the reheat coil in order to adjust a parameter (air flow temperature 40 measured by sensor 46 in Fig. 1) of the supply air stream.  By controlling the fan speed for the condenser, Voorhis necessarily changes the condensation rate of the refrigerant within the condenser all the while controlling the temperature and pressure of the condenser which implicitly changes the amount of liquid and gaseous refrigerant within the refrigeration system, including the outlet pressure of the condenser which will control the quality of the refrigerant being directed to the reheat coil thereby meeting the Applicant’s claim language. 
Note that claim 1 is an apparatus claim and “to control an amount of the refrigerant flowing through the reheat coil”" is a method step which is considered to be a functional recitation of the intended use of the apparatus. Further, the manner of operating a device does not differentiate apparatus claims over a reference which teaches all of the structural limitations of the claim for the intended use, see MPEP 2114 II. Since the prior art apparatus of Voorhis teaches all of the structure limitations of the claim and is perfectly capable of meeting the functional limitations by the controller “In this way, the HVAC system is able to control the amount of refrigerant flowing through the reheat coil by controlling the pressure of the refrigerant in the condenser” which is necessarily taught by Voorhis since the amount of refrigerant going towards the condenser 20 is less when refrigerant is routed to the reheat coil 24.

Anderson et al. (US 2008/0302112) teaches using temperature sensors 44 and 50 in Fig. 1 for determining the level of subcooling in reheat coil 20 (See paragraph 0035) wherein temperature sensor 50 is a second temperature sensor that measures the temperature of the refrigerant as it exits reheat coil 20.

Maiello et al. (US 20150059373) teaches controlling the amount of subcooling by adjusting a speed of a condenser (paragraph 0012) in order to maintain the system subcooling level within a prescribed range of the system subcooling set point.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.